*494ON MOTION FOR REHEARING.
P'ER CURIAM.
In a motion for rehearing defendant calls attention to the fact that the law of Iowa, referred to in the opinion was not proven by plaintiff and therefore the case must be decided under the law as it is declared in this State. Plaintiff, in response,, admits this, but contends that the law in this State should be declared to be in favor of the relative construction favored by the array of authority cited in the foregoing opinion. But the difficulty with plaintiff’s situation is, that the law in Missouri has been declared by the Supreme Court in Glass v. Walker, 66 Mo. 32, adversely to her case and the only refuge she has is the law of Iowa, not proven.- The case of Glass v. Walker shows that the suit was begun only twenty-two days after 'the limitation period expired, and the opinion shows (bottom p. 33) that proofs of loss must be made and the law is that the insurer must have reasonable period to examine these. Then it appears (p. 35). that the insurer demanded copies of the inventories of the goods and they were then furnished. Until the conditions of the policy were complied with by the plaintiff he could not bring his action. A compliance with such provisions probably took more than the time plaintiff was too late with his suit and yet the Supreme Court took no note of the fact that the accruing of the cause of action was delayed by the provisions requiring the assured to do those things. The two cases we cited from this court are likewise against plaintiff’s case as made at the trial.
But we think the case should not be reversed outright and we therefore reverse the judgment and remand the cause.